258 P.3d 1287 (2011)
244 Or. App. 131
Rebekah Eileen HASS, Petitioner,
v.
EMPLOYMENT DEPARTMENT and PeaceHealth, respondents.
10AB2771; A146938.
Court of Appeals of Oregon.
Submitted May 6, 2011.
Decided June 29, 2011.
Rebekah E. Hass filed the brief pro se.
Denise G. Fjordbeck waived appearance for respondent Employment Department.
No appearance for respondent Peace-Health.
Before ORTEGA, Presiding Judge, and SERCOMBE, Judge, and ROSENBLUM, Senior Judge.
PER CURIAM.
Claimant seeks judicial review of a final order of the Employment Appeals Board (EAB). After the Employment Department denied her claim for benefits, claimant failed to submit a request for hearing within the 20 days provided by ORS 657.269; she submitted her request for hearing three days late. After a hearing, the administrative law judge (ALJ) concluded that claimant had not demonstrated good cause to extend the 20-day deadline and, therefore, dismissed her request for hearing. See ORS 657.875 ("The period within which an interested party may request a hearing * * * may be extended, upon a showing of good cause therefor, a reasonable time under the circumstances of each particular case."). Thereafter, claimant appealed to the EAB and also provided some additional materials relating to the issue of good cause. The EAB affirmed the AJL's decision "without opinion."
As we recently explained in Opp v. Employment Dept., 242 Or.App. 673, 676, 259 P.3d 15 (2011), when the EAB affirms an ALJ without opinion, and without adopting the findings and conclusions of the ALJ, "ipso facto its order cannot be supported by *1288 substantial reason." See also ORS 657.275(2) (board may enter findings and conclusions or adopt findings and conclusions of the ALJ). Such an order is insufficient as a matter of law, and we must, therefore, remand the case to the EAB for it to make findings and set forth its conclusions. See Opp, 242 Or.App. at 676, 259 P.3d 15. In addition, we note that claimant submitted additional information to the board with her appeal and if, on remand, the "board finds that additional evidence is required to reach a decision, it may remand the matter to the administrative law judge * * * to obtain additional evidence in the matter." ORS 657.275(1).
Reversed and remanded for reconsideration.